



EXHIBIT 10.1


FOURTH INCREMENTAL TERM FACILITY AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of August 23, 2017 (this “Incremental Term Facility
Amendment”), among Sabre GLBL Inc., a Delaware corporation (the “Borrower”),
Sabre Holdings Corporation, a Delaware corporation (“Holdings”), each of the
other Loan Parties, Bank of America, N.A., as administrative agent (the
“Administrative Agent”), and the Lenders party hereto (each a “2017 B-1
Incremental Term Lender” and, collectively “2017 B-1 Incremental Term Lenders”).
The joint lead arrangers and joint lead bookrunners for the Fourth Incremental
Term Facility Amendment are Merrill Lynch, Pierce, Fenner & Smith Incorporated
(together with its designated affiliates), Goldman Sachs Lending Partners LLC,
JP Morgan Chase Bank, N.A., Mizuho Bank, Ltd., Morgan Stanley MUFG Loan
Partners, LLC, acting through The Bank of Tokyo-Mitsubishi UFJ, Ltd., a member
of MUFG, a global financial group and Morgan Stanley Senior Funding, Inc., PNC
Bank, National Association and Wells Fargo Securities, LLC.
WHEREAS, the Borrower, Holdings, the Lenders and the Administrative Agent are
parties to that certain Amended and Restated Credit Agreement dated as of
February 19, 2013 (as amended, amended and restated, modified and/or
supplemented through the date hereof, the “Credit Agreement”), pursuant to which
the Lenders have extended credit to the Borrower;
WHEREAS, in accordance with the provisions of Section 2.14 of the Credit
Agreement and pursuant to a request for Incremental Term Loans in the form of a
term sheet dated as of August 1, 2017, posted to a website for the benefit of
the Lenders and the 2017 B-1 Incremental Term Lenders, the Borrower has notified
the Administrative Agent that it is requesting that the 2017 B-1 Incremental
Term Lenders provide 2017 B-1 Incremental Term Loans (as defined below) in the
aggregate principal amount of $1,890,500,000 (the “Incremental Request”) on the
terms and conditions set forth in this Incremental Term Facility Amendment, the
proceeds of which will be used to repay all existing Term B Loans incurred prior
to the date hereof (such Term Loans, the “Existing Term B Loans”);
WHEREAS, in accordance with the provisions of Section 2.14 of the Credit
Agreement and the terms and conditions set forth herein, the Borrower, Holdings,
each of the other Loan Parties, the 2017 B-1 Incremental Term Lenders and the
Administrative Agent wish to effect this Incremental Term Facility Amendment
with respect to the Incremental Request;
WHEREAS, the Lenders party hereto wish to amend certain provisions of the Credit
Agreement as hereinafter provided, on the terms and subject to the conditions
set forth herein;
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1    Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
SECTION 2    Incremental Term Loan Amendment.
(a)    For the avoidance of doubt, (i) this Incremental Term Facility Amendment
constitutes an “Incremental Term Facility Amendment” pursuant to which a new
Class of Incremental Term Loans is established pursuant to Section 2.14 of the
Credit Agreement and (ii) from and after the Fourth Incremental Amendment
Effective Date (as hereinafter defined), (A) each reference to “Term B Loan” and
“Term B Borrowings” (and related terms as appropriate) in the Credit Agreement
(as amended pursuant to Section 3 hereof) and the other Loan Documents shall be
deemed to refer to, and constitute, the 2017 B-1




 
 
 




--------------------------------------------------------------------------------





Incremental Term Loans (or a Borrowing thereof, as appropriate) established
pursuant to this Incremental Term Facility Amendment, (B) each 2017 B-1
Incremental Term Lender shall constitute a “Lender”, a “Term B Lender” and a
“Term Lender” as defined in the Credit Agreement (as amended pursuant to Section
3 hereof) and (C) each reference to a “Term B Commitment” in the Credit
Agreement (as amended pursuant to Section 3 hereof) shall be deemed to refer to,
and constitute, a 2017 B-1 Incremental Term Commitment (as defined below).
(b)    Subject to the terms and conditions set forth herein and the occurrence
of the Fourth Incremental Amendment Effective Date (as defined below), each 2017
B-1 Incremental Term Lender agrees and shall be obligated to make 2017 B-1
Incremental Term Loans to the Borrower on the Fourth Incremental Amendment
Effective Date in an amount equal to the amount of its 2017 B-1 Incremental Term
Commitment. On the Fourth Incremental Amendment Effective Date (after giving
effect to this Incremental Term Facility Amendment) the aggregate outstanding
amount of the 2017 B-1 Incremental Term Loans shall be $1,890,500,000.
(c)    The Administrative Agent has prepared a schedule, in consultation with
the Borrower, which sets forth the allocated commitments (with respect to each
2017 B-1 Incremental Term Lender, its “2017 B-1 Incremental Term Commitment”
and, collectively, the “2017 B-1 Incremental Term Commitments”) of each 2017 B-1
Incremental Term Lender with respect to the 2017 B-1 Incremental Term Loans. The
Administrative Agent has notified each 2017 B-1 Incremental Term Lender of its
allocated 2017 B-1 Incremental Term Commitment and each 2017 B-1 Incremental
Term Lender by providing its 2017 B-1 Incremental Term Commitment and/or
agreeing to the Term Loan Conversions (as defined below), as applicable, has
consented to the terms of this Incremental Term Facility Amendment. On the
Fourth Incremental Amendment Effective Date, all then outstanding Existing Term
B Loans shall be repaid in full as follows:
(i)    the outstanding aggregate principal amount of Existing Term B Loans of
each existing Term B Lender under the Credit Agreement with respect to Existing
Term B Loans immediately prior to giving effect to this Incremental Term
Facility Amendment (each, an “Existing Term Lender”) which has executed this
Fourth Incremental Term Facility Amendment by executing option A on its
signature page and that has a 2017 B-1 Incremental Term Commitment (each, a
“2017 Converting B-1 Lender”) shall automatically be converted into 2017 B-1
Incremental Term Loans (each, a “2017 Converted B-1 Incremental Term Loan”) in a
principal amount equal to such 2017 Converting B-1 Lender’s 2017 B-1 Incremental
Conversion Amount (as defined below) (the “Term Loan Conversion”);
(ii)    Bank of America, N.A. (the “New 2017 B-1 Incremental Term Lender”)
agrees to make to the Borrower a new Term Loan (each, a “New 2017 B-1
Incremental Term Loan” and, collectively, the “New 2017 B-1 Incremental Term
Loans” and, together with the 2017 Converted B-1 Incremental Term Loans, the
“2017 B-1 Incremental Term Loans”) in a principal amount equal to the New 2017
B-1 Incremental Term Lender’s 2017 B-1 Incremental Term Commitment on the Fourth
Incremental Amendment Effective Date in accordance with the terms and conditions
of this Incremental Term Facility Amendment;
(iii)    to the extent any Existing Term Lender has a 2017 B-1 Incremental Term
Loan Conversion Amount (as defined below) that is less than the full outstanding
principal amount of the Existing Term B Loans of such Existing Term Lender, such
Existing Term Lender shall be repaid in cash with the proceeds of the 2017 B-1
Incremental Term Loans in an amount equal to the difference between the
outstanding principal amount of the Existing Term B Loans of such Existing Term
Lender and such Existing Term Lender’s 2017 B-1


2
 
 
 




--------------------------------------------------------------------------------





Incremental Term Loan Conversion Amount (the “Non-Converting Portion”).  As used
herein, “2017 B-1 Incremental Term Loan Conversion Amount” shall mean, as to any
2017 Converting B-1 Lender, the final amount of such 2017 Converting B-1
Lender’s 2017 B-1 Incremental Term Commitment on the Fourth Incremental
Amendment Effective Date. The “2017 B-1 Incremental Term Loan Conversion Amount”
of any 2017 Converting B-1 Term Lender shall not exceed (but may be less than)
the outstanding principal amount of such 2017 Converting B-1 Term Lender’s
Existing Term B Loans (determined immediately prior to the Fourth Incremental
Amendment Effective Date).  All such determinations made by the Administrative
Agent and the Borrower shall, absent manifest error, be final, conclusive and
binding on the Borrower and the Lenders, and the Administrative Agent and the
Borrower shall have no liability to any Person with respect to such
determination; and
(iv)    the outstanding aggregate principal amount of Existing Term B Loans of
each Term B Lender which (i) is an Existing Term Lender and (ii) is not a 2017
Converting B-1 Lender (a Lender meeting the requirements of the immediately
preceding clauses (i) and (ii), each, a “Non-Converting Lender”) shall be repaid
in full in cash with respect to its Existing Term B Loans with the proceeds of
the 2017 B-1 Incremental Term Loans.
(d)    Each 2017 B-1 Incremental Term Lender hereby agrees to “fund” its 2017
B-1 Incremental Term Loans in an aggregate principal amount equal to such 2017
B-1 Incremental Term Lender’s 2017 B-1 Incremental Term Commitment as follows:
(i)    each 2017 Converting B-1 Lender shall fund its Converted 2017 B-1
Incremental Term Loans to the Borrower by converting all or a portion of its
then outstanding principal amount of Existing Term B Loans into a Converted 2017
B-1 Incremental Term Loan in an equal principal amount as provided in clause
(c)(ii) above; and
(ii)    the New 2017 B-1 Incremental Term Lender shall fund in cash an amount
equal to its 2017 B-1 Incremental Term Commitment to the Borrower.
(e)    On the Fourth Incremental Amendment Effective Date, the Borrower shall
pay in cash (x) all accrued but unpaid interest owing with respect to the
Existing Term B Loans through the Fourth Incremental Amendment Effective Date
and (y) to each Existing Term Lender, any loss, expense or liability due under
Section 3.05 of the Credit Agreement.
(f)    Promptly following the Fourth Incremental Amendment Effective Date, all
Notes, if any, evidencing the Existing Term B Loans shall be cancelled, and any
2017 B-1 Incremental Term Lender may request that its 2017 B-1 Incremental Term
Loan be evidenced by a Note pursuant to Section 2.11 of the Credit Agreement.
(g)    Notwithstanding anything to the contrary contained in the Credit
Agreement, the proceeds of the 2017 B-1 Incremental Term Loans will be used (x)
first, to repay the outstanding principal amount of all Existing Term B Loans on
the Fourth Incremental Amendment Effective Date and (y) second, for general
corporate purposes.
(h)    The New 2017 B-1 Incremental Term Lender hereby (i) represents and
warrants that (A) it has full power and authority, and has taken all action
necessary, to become a Lender under the Credit Agreement, (B) from and after the
Fourth Incremental Amendment Effective Date, it shall be bound by the provisions
of the Credit Agreement as a Lender thereunder and, to the extent of its 2017
B-1 Incremental Term Commitments and New 2017 B-1 Incremental Term Loans, shall
have the obligations of a Lender thereunder and (C) it has received a copy of
the Credit Agreement, together with copies of the most recent


3
 
 
 




--------------------------------------------------------------------------------





financial statements delivered pursuant to Section 6.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Incremental Term Facility Amendment and
to provide 2017 B-1 Incremental Term Commitments and to make New 2017 B-1
Incremental Term Loans on the basis of which it has made such analysis and
decision independently and without reliance on any Agent or any other Lender,
and (ii) agrees that (A) if it is a Foreign Lender, it will promptly (and no
later than the Fourth Incremental Amendment Effective Date) deliver to the
Administrative Agent any information that is required to be delivered by it
pursuant to Section 3.01 of the Credit Agreement, (B) it will, independently and
without reliance on any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement
and (C) it will perform in accordance with their terms all of the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender.
(i)    The Borrower hereby consents, for purposes of Section 11.07(b)(i)(A) of
the Credit Agreement, to the assignment on or within ninety (90) days of the
Fourth Incremental Amendment Effective Date of any New 2017 B-1 Incremental Term
Loans by Bank of America, N.A., as an 2017 B-1 Incremental Term Lender, to (A)
any Person that was an Existing Term Lender on the Fourth Incremental Amendment
Effective Date (immediately prior to giving effect thereto) or (B) any Eligible
Assignee separately identified, and acceptable, to the Borrower.
SECTION 3    Amendments to the Credit Agreement. Each of the parties hereto
(which, after giving effect to the incurrence of the 2017 B-1 Incremental Term
Loans, includes the Required Lenders) agrees that, effective on the Fourth
Incremental Amendment Effective Date (immediately after giving effect to
incurrence of the 2017 B-1 Incremental Term Loans), the Credit Agreement shall
be amended as follows:
(a)    The definition of “Applicable Rate” appearing in Section 1.01 of the
Credit Agreement is hereby amended by:
(i)    restating the lead in to such definition as follows:
“means (x) with respect to any Term B Loans, (I) for Base Rate Loans, 1.25% and
(II) for Eurocurrency Rate Loans, 2.25% and (y) with respect to any Revolving
Credit Loans, Letter of Credit Fees and Commitment Fees, the percentages per
annum listed in the table below, based upon the Senior Secured First-Lien Net
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a):”; and
(ii)    deleting the first grid appearing therein.
(b)    The definition of “Credit Agreement Refinancing Indebtedness” set forth
in Section 1.01 of the Credit Agreement is hereby amended
(i)    by restating in full clause (b) prior to the proviso set forth therein as
follows:
“(b) Indebtedness incurred pursuant to a Refinancing Amendment, in each case,
issued, incurred or otherwise obtained in exchange for, or to extend, renew,
replace or refinance, in whole or part, then existing Term Loans, Revolving
Credit Commitments, outstanding Revolving Credit Loans and related letters of
credit and commitments, (including any successive Credit Agreement Refinancing
Indebtedness) (“Refinanced Debt”);”;
(ii)    by inserting at the beginning of clause (i) of the proviso set forth
therein the following text: “other than in the case of Incremental Term A Loan
Refinancing Indebtedness,”;


4
 
 
 




--------------------------------------------------------------------------------





(iii)    by restating in full clause (ii) of the proviso set forth therein as
follows:
“(ii) such Indebtedness the same maturity or a later maturity than the
Refinanced Debt (except such Credit Agreement Refinancing Indebtedness that are
Revolving Credit Commitments may in any event have additional mandatory
commitment reductions so long as same do not occur prior to the maturity date
that previously applied to the commitments being extended)”;
(iv)    by restating in full clause (iii) of the proviso set forth therein as
follows:
“(iii) in the case of Term Loans (other than Incremental Term A Loan Refinancing
Indebtedness), the scheduled amortization applicable to such Indebtedness shall
not exceed 1% per annum of the original aggregate principal amount of such
extending, renewing or refinancing Indebtedness (taking into account any
additions thereto by way of extensions made as part of the respective Class) at
any time prior to the final maturity of the respective Refinanced Debt that are
Term Loans”; and
(v)    by inserting the following proviso to the end of such definition:
“; provided that, notwithstanding anything to the contrary above, the Other Term
Loans incurred pursuant to a Refinancing Amendment to be entered into on or as
of the Fourth Incremental Amendment Effective Date to refinance in full the
Incremental Term A Loans incurred prior to the Fourth Incremental Amendment
Effective Date (the “Incremental Term A Loan Refinancing Indebtedness”) shall be
deemed to constitute “Credit Agreement Refinancing Indebtedness”.”
(c)    The definition of “Repricing Premium” set forth in Section 1.01 of the
Credit Agreement is hereby amended by deleting the text “Third Incremental
Amendment Effective Date” appearing therein and inserting the text “Fourth
Incremental Amendment Effective Date” in lieu thereof.
(d)    The definition of “Term B Commitment” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
“‘Term B Commitment’ means as to each Term B Lender, its obligation to make a
Term B Loan to the Borrower pursuant to Section 2.01(a)(i) in an aggregate
amount not to exceed such Term B Lender’s 2017 B-1 Incremental Term Commitment
(as such term is defined in the Fourth Incremental Term Facility Amendment) or
in the Assignment and Assumption pursuant to which such Term B Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate Term B Commitments of all Term B
Lenders shall be $1,890,500,000 on the Fourth Incremental Amendment Effective
Date.”
(e)    Section 1.01 of the Credit Agreement is hereby amended by adding:
(i)    “Fourth Incremental Amendment Effective Date” has the meaning specified
in the Fourth Incremental Term Facility Amendment.
(ii)    “Fourth Incremental Term Facility Amendment” means that certain Fourth
Incremental Term Facility Amendment to Amended and Restated Credit Agreement,
date as of August 23, 2017, by and among Holdings, the Borrower, the other Loan
Parties party thereto, the Lenders party thereto and the Administrative Agent.


5
 
 
 




--------------------------------------------------------------------------------





(iii)    “Incremental Term A Loan Refinancing Indebtedness” has the meaning
specified in the Fourth Incremental Term Facility Amendment.
(f)    Section 2.01(a)(i) of the Credit Agreement is hereby amended by (x)
deleting the text “Third Incremental Term Facility Amendment” appearing therein
and inserting the text “Fourth Incremental Term Facility Amendment” in lieu
thereof and (y) deleting the text “Third Incremental Amendment Effective Date”
appearing therein and inserting the text “Fourth Incremental Amendment Effective
Date” in lieu thereof.
(g)    Section 2.07(a)(i) of the Credit Agreement is hereby amended by deleting
the text “Third Incremental Amendment Effective Date” appearing therein and
inserting the text “Fourth Incremental Amendment Effective Date” in lieu
thereof.
(h)    Section 2.14(a)(i) of the Credit Agreement is hereby amended by deleting
in their entirety both provisos after clause (E).
(i)    Section 2.14(a)(ii) of the Credit Agreement is hereby amended by deleting
the text “the date that is 18 months after the Third Incremental Amendment
Effective Date” appearing therein and inserting the text “August 22, 2018” in
lieu thereof.
(j)    Clause (iii)(y) of the first proviso appearing in Section 2.15(a) of the
Credit Agreement is hereby amended by deleting the text “is not prior to”
appearing therein and replacing it with “is the same as or later than” in lieu
thereof”.
SECTION 4    Representations and Warranties. To induce the other parties hereto
to enter into this Incremental Term Facility Amendment, each Loan Party
represents and warrants to each of the Lenders party hereto and the
Administrative Agent that:
(a)    the execution, delivery and performance by each Loan Party of this
Incremental Term Facility Amendment has been duly authorized by all necessary
corporate, limited liability company and/or partnership action, as applicable,
of such Loan Party;
(b)    this Incremental Term Facility Amendment has been duly executed and
delivered by such Loan Party;
(c)    each of this Incremental Term Facility Amendment, the Credit Agreement
and each other Loan Document to which each Loan Party is a party, after giving
effect to the amendments pursuant to this Incremental Term Facility Amendment
and the transactions contemplated hereby, constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against it in accordance with its
terms, subject to Debtor Relief Laws and to general principles of equity;
(d)    no material approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Incremental Term Facility Amendment
or the Credit Agreement, after giving effect to the amendments pursuant to this
Incremental Term Facility Amendment and the transactions contemplated hereby or
for the consummation of the transactions contemplated hereby;
(e)    the execution, delivery and performance by each Loan Party of this
Incremental Term Facility Amendment and the performance of the Credit Agreement,
after giving effect to the amendments pursuant to this Incremental Term Facility
Amendment, are within such Loan Party’s corporate, limited liability company or
limited partnership powers, as applicable, and do not and will not (i)
contravene


6
 
 
 




--------------------------------------------------------------------------------





the terms of any of such Person’s Organization Documents or (ii) violate any
applicable material Law; in the case of this clause (ii), to the extent that
such violations would not reasonably be expected to have a Material Adverse
Effect; and
(f)    immediately before and after giving effect to this Incremental Term
Facility Amendment and the transactions contemplated hereby (i) the
representations and warranties of the Borrower and each of the other Loan
Parties set forth in Article V of the Credit Agreement and in the other Loan
Documents are true and correct in all material respects on and as of the Fourth
Incremental Amendment Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they were true
and correct in all material respects as of such earlier date; provided that any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language is true and correct (after giving effect to
any qualification therein) in all respects on such respective dates, and (ii) no
Default shall have occurred and be continuing as of the Fourth Incremental
Amendment Effective Date, after giving effect to this Incremental Term Facility
Amendment and the transactions contemplated hereby.
SECTION 5    Effectiveness. This Incremental Term Facility Amendment shall
become effective as of the date (the “Fourth Incremental Amendment Effective
Date”) on which each of the following conditions shall have been satisfied:
(a)    the Administrative Agent (or its counsel) shall have received
counterparts of this Incremental Term Facility Amendment that, when taken
together, bear the signatures of (i) Holdings, (ii) the Borrower, (iii) each
other Guarantor (iv) the Administrative Agent, (iv) each 2017 B-1 Incremental
Term Lender and (v) solely with respect to Section 3 hereof, the Lenders
constituting Required Lenders (immediately after giving effect to the incurrence
of the 2017 B-1 Incremental Term Loans);
(b)    the Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying that the condition set forth in
clause (f) below has been satisfied on or as of the Fourth Incremental Amendment
Effective Date;
(c)    the Existing Term B Loans of each Non-Converting Lender and the
Non-Converting Portion of Existing Term B Loans of each 2017 Converting B-1 Term
Lender shall be repaid in cash with the proceeds received from the 2017 B-1
Incremental Term Loans established pursuant to this Incremental Term Facility
Amendment and all accrued interest, fees and premiums (if any) in connection
with such Existing Term B Loans and the other Existing Term B Loans shall have
been paid;
(d)    the Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower substantially in the form of the certificate
delivered pursuant to Section 4.01(a)(vi) to the Credit Agreement (with
appropriate modifications to reflect the consummation of the transactions
contemplated by this Incremental Term Facility Amendment on the Fourth
Incremental Amendment Effective Date) attesting to the Solvency of the Borrower
and its Subsidiaries (taken as a whole) after giving effect to this Incremental
Term Facility Amendment and the transactions contemplated hereby;
(e)    the Administrative Agent shall have received such other documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party and
the authorization of this Incremental Term Facility Amendment and amendment of
the Credit Agreement and the other transactions contemplated hereby, all in form
and substance reasonably satisfactory to the Administrative Agent;
(f)    all of the conditions specified in Section 2.14 of the Credit Agreement
with respect to the 2017 B-1 Incremental Term Loans shall have been satisfied;


7
 
 
 




--------------------------------------------------------------------------------





(g)    the Administrative Agent shall have received favorable customary legal
opinions of (i) Young Conaway Stargatt & Taylor LLP, Delaware counsel to the
Loan Parties and (ii) Cleary Gottlieb Steen & Hamilton LLP, New York counsel to
the Loan Parties, in each case, as to any matter reasonably requested by the
Administrative Agent, addressed to each Lender party hereto and the
Administrative Agent, dated the Fourth Incremental Amendment Effective Date and
in form and substance reasonably satisfactory to the Administrative Agent, which
the Loan Parties hereby request such counsel to deliver;
(h)    no Default exists as of the Fourth Incremental Amendment Effective Date,
both before and immediately after giving effect to this Incremental Term
Facility Amendment and the transactions contemplated hereby;
(i)    all of the representations and warranties of the Borrower and each of the
other Loan Parties set forth in Article V of the Credit Agreement and in the
other Loan Documents (including this Incremental Term Facility Amendment) are
true and correct in all material respects on and as of the Fourth Incremental
Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they were true and
correct in all material respects as of such earlier date; provided that any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language is true and correct (after giving effect to
any qualification therein) in all respects on such respective dates;
(j)    the Administrative Agent and the arranger of this Incremental Term
Facility Amendment, as applicable, shall have received payment of all fees and
other amounts due and payable on or prior to the Fourth Incremental Amendment
Effective Date and, to the extent invoiced, reimbursement or payment of all
reasonable and documented out-of-pocket costs and expenses required to be
reimbursed or paid by the Borrower hereunder or under any other Loan Document,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent; and
(k)    the Borrower shall have paid to the Administrative Agent for the account
of each 2017 B-1 Incremental Term Lender, a non-refundable upfront fee in
Dollars and in immediately available funds in an amount equal to 0.125% of the
aggregate amount of 2017 B-1 Incremental Term Commitments of such 2017 B-1
Incremental Term Lender as in effect on the Fourth Incremental Amendment
Effective Date. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
The Administrative Agent shall notify the Borrower and the 2017 B-1 Incremental
Term Lenders of the Fourth Incremental Amendment Effective Date, and such notice
shall be conclusive and binding.
SECTION 6    Reaffirmation of Guaranty and Security. The Borrower and each other
Loan Party, by its signature below, hereby (a) agrees that, notwithstanding the
effectiveness of this Incremental Term Facility Amendment or the Credit
Agreement, after giving effect to this Incremental Term Facility Amendment and
the transactions contemplated hereby, the Collateral Documents continue to be in
full force and effect and (b) affirms and confirms all of its obligations and
liabilities under the Credit Agreement and each other Loan Document, in each
case after giving effect to this Incremental Term Facility Amendment and the
transactions contemplated hereby, including its guarantee of the Obligations and
the pledge of and/or grant of a security interest in its assets as Collateral
pursuant to the Collateral Documents to secure such Obligations, all as provided
in the Collateral Documents as originally executed, and acknowledges and agrees
that such obligations, liabilities, guarantee, pledge and grant continue in full
force and effect in respect of, and to secure, such Obligations under the Credit
Agreement and the other Loan Documents, in each case after giving effect to this
Incremental Term Facility Amendment and the transactions contemplated hereby.
SECTION 7    Reference to and effect on the Credit Agreement. From and after the
Fourth Incremental Amendment Effective Date, the terms “Agreement”, “this
Incremental Term Facility


8
 
 
 




--------------------------------------------------------------------------------





Amendment”, “herein”, “hereinafter”, “hereto”, “hereof” and words of similar
import, as used in the Credit Agreement, shall, unless the context otherwise
requires, refer to the Credit Agreement as amended hereby, and the term “Credit
Agreement”, as used in the other Loan Documents, shall mean the Credit Agreement
as amended hereby and as may be further amended, supplemented or otherwise
modified from time to time. For the avoidance of doubt, any references to “the
date hereof” in the Credit Agreement shall refer to February 19, 2013.
SECTION 8    Counterparts. This Incremental Term Facility Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
telecopy or other electronic image scan transmission of an executed counterpart
of a signature page to this Incremental Term Facility Amendment shall be
effective as delivery of an original executed counterpart of this Incremental
Term Facility Amendment. The Administrative Agent may also require that any such
documents and signatures delivered by telecopy or other electronic image scan
transmission be confirmed by a manually signed original thereof; provided that
the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by telecopy or other electronic image scan
transmission.
SECTION 9    Governing Law. THIS INCREMENTAL TERM FACILITY AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 10    Jurisdiction. ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS
INCREMENTAL TERM FACILITY AMENDMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS INCREMENTAL TERM FACILITY AMENDMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY (IN THE BOROUGH OF
MANHATTAN) OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS INCREMENTAL TERM FACILITY AMENDMENT, THE
BORROWER, HOLDINGS, EACH OTHER GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH
LENDER PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES NOT TO COMMENCE ANY SUCH LEGAL
ACTION OR PROCEEDING IN ANY OTHER JURISDICTION, TO THE EXTENT PERMITTED BY
APPLICABLE LAW. THE BORROWER, HOLDINGS, EACH OTHER LOAN PARTY, THE
ADMINISTRATIVE AGENT AND EACH LENDER PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
INCREMENTAL TERM FACILITY AMENDMENT OR OTHER DOCUMENT RELATED THERETO.
SECTION 11    Headings. The headings of this Incremental Term Facility Amendment
are for purposes of reference only and shall not limit or otherwise affect the
meaning hereof.
SECTION 12    No Novation. Other than with respect to the Existing Term B Loans
as expressly set forth herein, this Incremental Term Facility Amendment shall
not extinguish the Obligations for the payment of money outstanding under the
Credit Agreement or discharge or release the lien or priority of any Loan
Document or any other security therefor or any guarantee thereof, and the liens
and security interests existing immediately prior to the Fourth Incremental
Amendment Effective Date in favor of the Administrative Agent for the benefit of
the Secured Parties securing payment of the Obligations are in all


9
 
 
 




--------------------------------------------------------------------------------





respects continuing and in full force and effect with respect to all
Obligations. Other than with respect to the Existing Term B Loans as expressly
set forth herein, nothing herein contained shall be construed as a substitution
or novation, or a payment and reborrowing, or a termination, of the Obligations
outstanding under the Credit Agreement or instruments guaranteeing or securing
the same, which shall remain in full force and effect, except as modified hereby
or by instruments executed concurrently herewith. Nothing expressed or implied
in this Incremental Term Facility Amendment or any other document contemplated
hereby or thereby shall be construed as a release or other discharge of the
Borrower under the Credit Agreement or the Borrower or any other Loan Party
under any Loan Document from any of its obligations and liabilities thereunder,
and such obligations are in all respects continuing with only the terms being
modified as provided in this Incremental Term Facility Amendment. The Credit
Agreement and each of the other Loan Documents shall remain in full force and
effect, until and except as modified hereby. This Incremental Term Facility
Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement. Each Guarantor further agrees that nothing in the Credit Agreement,
this Incremental Term Facility Amendment or any other Loan Document shall be
deemed to require the consent of such Guarantor to any future amendment to the
Credit Agreement.
SECTION 13    Notices. All communications and notices hereunder shall be given
as provided in the Credit Agreement.
SECTION 14    Severability. If any provision of this Incremental Term Facility
Amendment is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Incremental Term
Facility Amendment and the other Loan Documents shall not be affected or
impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.
SECTION 15    Successors. The terms of this Incremental Term Facility Amendment
shall be binding upon, and shall inure for the benefit of, the parties hereto
and their respective successors and assigns.
SECTION 16    No Waiver. Except as expressly set forth herein, this Incremental
Term Facility Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Agents under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or of any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle the
Borrower to receive a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances.
[Remainder of this page intentionally left blank]




10
 
 
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Incremental Term
Facility Amendment to be duly executed by their duly authorized officers, all as
of the date and year first above written.
SABRE GLBL INC.,
 
By
 
/s/ Chris Nester
 
Name: Chris Nester
 
Title: Senior Vice President and Treasurer



SABRE HOLDINGS CORPORATION,
 
By
 
/s/ Chris Nester
 
Name: Chris Nester
 
Title: Senior Vice President and Treasurer





EACH OF THE LOAN PARTIES LISTED BELOW, hereby consents to the entering into of
this Incremental Term Facility Amendment and agrees to the provisions hereof:


GetThere Inc.
GetThere L.P. by GetThere Inc., its General Partner
lastminute.com LLC
lastminute.com Holdings, Inc.
Sabre International Newco, Inc.
SabreMark G.P., LLC
SabreMark Limited Partnership by SabreMark G.P., LLC., its General Partner
TVL Holdings I, LLC
TVL Holdings, Inc.
TVL LLC
TVL LP by TVL LLC, its General Partner
TVL Common, Inc.
 
By
 
/s/ Chris Nester
 
Name: Chris Nester
 
Title: Treasurer



Nexus World Services, Inc.
IHS US Inc.
InnLink, LLC
TravLynx LLC
 
By
 
/s/ Chris Nester
 
Name: Chris Nester
 
Title: Treasurer







PRISM Group, Inc.
PRISM Technologies, LLC


By
 
/s/ Chris Nester
 
Name: Chris Nester
 
Title: Treasurer





BANK OF AMERICA, N.A., as Administrative Agent and a 2017 B-1 Incremental Term
Lender
 
By
 
/s/ Maurice E. Washington
 
Name: Maurice E. Washington
 
Title: Vice President
 
By
 
 
 
Name:
 
Title:



[Signature Page to Fourth Incremental Term Loan Amendment (Sabre)]
AMERICAS 93190561
 
 




--------------------------------------------------------------------------------







I. Election (Check Only One of Boxes A and B below):
A.    □ CONSENT AND CASHLESS SETTLEMENT OPTION (EXISTING TERM LENDERS ONLY):  
By checking this box, the undersigned Existing Term Lender hereby (i) consents
to the Fourth Incremental Term Facility Amendment to the Amended and Restated
Credit Agreement, (ii) agrees to convert (on a cashless basis) 100% of the
outstanding principal amount of its Existing Term B Loans for 2017 B-1
Incremental Term Loans in an equal principal amount, (iii) acknowledges and
agrees that its 2017 B-1 Incremental Term Loan Conversion Amount may be less
than the full principal amount of its Existing Term B Loans which it elects to
convert hereunder and (iv) constitutes a 2017 B-1 Incremental Term Lender.




B.    □ ASSIGNMENT SETTLEMENT OPTION (EXISTING TERM LENDERS ONLY):  
By checking this box, the undersigned Existing Term Lender hereby agrees to have
an amount equal to 100% of the outstanding principal amount of its Existing Term
B Loans repaid in full in cash in accordance with the terms of the Fourth
Incremental Term Facility Amendment to the Amended and Restated Credit Agreement
and to promptly purchase from Bank of America, N.A. by assignment 2017 B-1
Incremental Term Loans in an equal principal amount post-closing (or such lesser
amount allocated to such Existing Term Lender by BoA Merrill Lynch).



 
II. Signature:


Name of Institution: ____________________________________________________


By:
 
 
Name:
 
Title:


For any institution requiring a second signature line:


By:
 
 
Name:
 
Title:





[CONSENTING LENDER SIGNATURE PAGES ON FILE WITH ADMINISTRATIVE AGENT]






[Signature Page to Fourth Incremental Term Loan Amendment (Sabre)]
AMERICAS 93190561
 
 


